 EAST TEXAS FIRE PROTECTION COMPANYHorace F. Hatch, an Individual, d/b/a East TexasFire Protection Company and Road SprinklerFitters Local Union No. 669. Case 16-CA-10095October 20, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn August 13, 1982, Administrative Law JudgeWallace H. Nations issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(5)and (1) by its failure to provide certain requestedinformation, as reflected in his Conclusion of Law3. However, we do not agree with his failure toorder Respondent to post an appropriate notice toemployees. We find it necessary and appropriatethat, in order to remedy fully the violation herein,Respondent be ordered to post an appropriatenotice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set forth in full below, and hereby ordersthat the Respondent, Horace F. Hatch, an Individ-ual, d/b/a East Texas Fire Protection Company,Longview, Texas, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to make available for inspection byrepresentatives of Road Sprinkler Fitters LocalUnion No. 669 the purchase orders and/or invoicesfor the last 3 years and the register summarizingthese documents.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-The General Counsel has excepted to the failure of the Administra-tive Law Judge to find that the failure to produce documentation consti-tutes a violation Sec. 8(aX5) of the Act. Respondent filed no exceptions.265 NLRB No. 18ercise of the rights guaranteed them under Section7 of the National Labor Relations Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request of the above-named labor orga-nization, produce and make available for inspectionby its representatives the purchase orders and/orinvoices for the last 3 years and the register sum-marizing these documents.(b) Post at its place of business in Longview,Texas, copies of the attached notice marked "Ap-pendix."2Copies of said notice, on forms providedby the Regional Director for Region 16, afterbeing duly signed by its representatives, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to make available forinspection by representatives of Road Sprin-kler Fitters Local Union No. 669 the purchaseorders and/or invoices for the last 3 years andthe register summarizing these documents.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the National Labor Rela-tions Act.WE WILL, upon request of the above-namedlabor organization, produce and make availa-ble for inspection by its representatives thepurchase orders and/or invoices for the last 3years and the register summarizing these docu-ments.HORACE F. HATCH, AN INDIVIDUAL,D/B/A EAST TEXAS FIRE PROTEC-TION COMPANY173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:Road Sprinkler Fitters Local Union No. 669 (the Union),filed a charge against Horace F. Hatch d/b/a East TexasFire Protection Company (Respondent), on September28, 1981. A complaint issued on January 26, 1982, alleg-ing that refusal of Respondent to furnish certain informa-tion requested by the Union violated Section 8(a)(1) and(5) of the Act. The hearing was held before me on thesematters at Marshall, Texas, on February 11, 1982.Upon the entire record in this case and from my obser-vations of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent engages in the service, installation, anddistribution of automatic fire protection systems and re-lated products and during the past 12-month period haspurchased and received goods valued in excess of$50,000 directly from points outside the State of Texas. Ifind that Respondent is an employer within the meaningof the Act and that it will effectuate the policies of theAct to assert jurisdiction in this case.II. THE LABOR ORGANIZATIONRoad Sprinkler Fitters Local Union No. 669 (theUnion) is a labor organization within the meaning of theAct.II1. THE ALLEGED UNFAIR LABOR PRACTICEThe facts necessary to a decision in this case are undis-puted. There is pending between Respondent and theUnion an arbitration proceeding over a dispute as towhether Respondent complied with the collective-bar-gaining agreement in the payment of wages for certainwork performed in the past. In order to prepare for itspresentation of this case to the arbitrator, the Union hasrequested a number of documents which it believes willshow that certain members of the involved local wereunderpaid for work performed for Respondent. Themerits of the dispute before the arbitrator are not beforethe Board.At the hearing, Respondent voluntarily produced tothe satisfaction of the Union and the General Counsel alldocumentation sought except Respondent's purchaseorders and/or invoices for the last 3 years and a register,which Respondent keeps, summarizing these documents.With respect to these documents, the Union contendsthat by a study of the documents it can determine the lo-cation, size, and cost of the jobs, and through a study ofthese factors perhaps determine whether there is a basisfor the allegations before the arbitrator. Respondent ob-jects to the production of these documents because theywould describe virtually every detail of the Company'sbusiness. It was not articulated by Respondent in whatmanner making this information known would in anyway harm its business.I believe that the law requires that the documentationsought be produced. See Designcraft Jewel Industries,Inc., 254 NLRB 791 (1981); Grand Islander Health CareCenter, Inc., 256 NLRB 1255 (1981). The failure to pro-duce such documentation constitutes a violation of Sec-tion 8(a)(1) of the Act. Both the Union and the GeneralCounsel agree that they are willing to agree with Re-spondent for reasonable limitations on the publicity anddistribution given the documents when produced. To theextent consistent with the use of the documents by theUnion to complete its investigation, I direct that suchlimitations be afforded Respondent for the protection ofhis business.IV. THE REMEDYHaving found that Respondent has violated Section8(a)(1) and (5) of the Act by failure to produce for studyby the Union its purchase orders and/or invoices for thelast 3 years and a register kept by Respondent summariz-ing these documents, I shall recommend that Respondentbe ordered to produce said documents and make themavailable for inspection by the Union's representatives,subject to any reasonable limitations on their reproduc-tion and distribution found necessary by counsel for theGeneral Counsel to ensure the integrity of the business ofRespondent.CONCLUSIONS OF LAW1. Horace F. Hatch, an Individual d/b/a East TexasFire Protection Company, is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Road Sprinkler Fitters Local Union No. 669 is alabor organization within the meaning of Section 2(5) ofthe Act.3. By refusal to make available for inspection by theUnion Respondent's purchase orders and/or invoices forthe last 3 years and the register kept by Respondent sum-marizing these documents Respondent is engaging in anunfair labor practice within the meaning of Section8(a)(l) and (5) of the Act.[Recommended Order omitted from publication.]174